DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 09/03/2019. The applicant submits two Information Disclosure statement dated 09/03/2019 and 03/23/2020. The applicant claims Foreign priority to a German application filed on 09/03/2018. The applicant does not claim Domestic priority.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim does not have a transitional phrase consistent with MPEP 2111.03 along with a colon following the word.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5 are directed to transitory signals such as computer readable media or a set of instructions (such as a game or software per se) and are not included in the four patent eligible subject matter categories, and needs to be amended to include "a non-transitory computer readable media" if covered by the specifications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation and observation without significantly more. The claims in their totality do not perform a tangible output and thus fail the first prong of the 2019 guidance on subject matter eligibility. The claims recite a computer-implemented method for checking a route in a building for a mobile technical system. This judicial exception is not integrated into a practical application because the claims do not identify what the output constitutes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify another tangible real world action for which the computer program is executed. Therefore, the claims fail the second prong of the 2019 guidance and thus are not subject matter eligible for patenting.
Claims 8 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation and observation without significantly more. The claims in their totality do not perform a tangible output and thus fail the first prong of the 2019 guidance on subject matter eligibility. The claims recite a device for checking a route in a building for a mobile technical system. This judicial exception is not integrated into a practical application because the claims do not identify what the output constitutes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify another tangible real world action for which the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of copending Application No. 15/976,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims refer to a system that uses a mobile device traversing through a building along a route.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez US 2017/0255198 in view of Miller US 2014/0277728.
As per claim 1, A computer-implemented method for checking a route in a building for a mobile technical system, 
wherein a computer-aided spatial model of the building, comprising building data, a route for the mobile technical system in the building and parameters of the mobile technical system are read in, (Rodriguez paragraph 0047 discloses, “Robotic Simultaneous Localization and Mapping (SLAM) packages may be included and may combine a distinct approach to SLAM where the combination of Vision, Hearing, Skin, and Smell merge to combine a cohesive 3D model of the 
a boundary condition for the route is derived depending on the parameters, (Miller paragraph 0006 teaches, “Automating the layout process in a building interior construction site has reduced the time required for this task.  This has been accomplished by using a robotic total station device, positioned at a known location within the building.  The total station directs a beam of laser light to construction points, illuminating floors, ceilings or walls at the construction points so that a worker may mark the points.”)
for a predefined point of the route on the basis of the model of the building a check is made to ascertain whether the building data satisfy the boundary condition at the predefined point of the route, (Rodriguez paragraph 0263 discloses, “In 521, device may launch a guardian process.  In 522, device may perform a security check, as described in greater detail below.  In 523, device may determine whether or not it is secure based on the security check.  If not, in 524, an error may be generated and/or booting may be prevented.”) and 
a result of the check is output. (Rodriguez paragraph 0048 discloses, “Robotic UI (RUI) packages may be included for building user interfaces designed for robotics.  We have come to know user interfaces as something graphic, however, in some embodiments within the realm of robotics, graphical is not always practical.  RUI may provide a seamless interaction with the users of the drones and robots allowing ways of interacting with the platform in a human like way, e.g., sounds, words, hand gestures, eyes, and facial expressions combined with responses in the form of blips and beeps or unique distinct sounds combined with status lights.  Moreover, 
Rodriguez discloses a drone and robot control system and method. Rodriguez does not disclose a boundary condition detection. Miller teaches of a robot detecting a boundary condition. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Miller et.al. into the invention of Rodrguez. Such an incorporation is motivated by the need to ensure accurate route determination and traversal of a robot or drone in an indoor environment.
As per claim 2, The computer-implemented method as claimed in claim 1, wherein depending on the result of the check at least parts of the route for the mobile technical system are released and/or a warning message is output and/or the mobile technical system is stopped and/or planning of an alternative route is instigated and/or an alternative route is output. (Rodriguez paragraph 0164 discloses, “Motion and sound alerting”) and (Rodriguez paragraph 0108 discloses, “Trip plans--drones and robots may have a plan.  A plan is similar to a flight plan for an airplane.”)
As per claim 3, The computer-implemented method as claimed claim 1, wherein the mobile technical system and a management system of the building are coupled via a communication connection and data are exchanged via the communication connection. (Rodriguez paragraph 0247 discloses, “Computers may facilitate communications between users and/or other computers, may provide databases, may perform analysis and/or transformation of data, and/or perform other functions.  It will be understood by those of ordinary skill that those terms used herein may be interchangeable for some embodiments.”)
As per claim 4, The computer-implemented method as claimed in claim 1, wherein current ambient data in the building are detected by a sensor and the current ambient data are communicated to the management system of the building and the ambient data are verified with building data and/or taken into account when checking the route. (Miller paragraph 0006 teaches, “Automating the layout process in a building interior construction site has reduced the time required for this task.  This has been accomplished by using a robotic total station device, positioned at a known location within the building.  The total station directs a beam of laser light to construction points, illuminating floors, ceilings or walls at the construction points so that a worker may mark the points.”)
As per claim 5, The computer-implemented method as claimed in claim 1, wherein data of the mobile technical system are detected by a sensor and these data of the mobile technical system are communicated to the management system and the data of the mobile technical system are taken into account when checking the route. (Rodriguez paragraph 0070 discloses, “Sensory Process--responsible for receiving, processing, analyzing sensory data collected by a drone or robot optionally transmitting that to Alive Central, Alive Mind, Alive Station, Alive Remote”)
As per claim 6, The computer-implemented method as claimed in claim 1, wherein checking the route is carried out in the management system of the building or on the mobile technical system and the result of the check is communicated to the management system of the building and/or by the mobile technical system and is output thereby. (Rodriguez paragraph 0046 discloses, “Drone rules of operation may dictate what a drone can and cannot do in the physical world.  These rules may encompass concepts such as exclusion zones, inclusion zones, virtual highways, geo-fencing, altitude restrictions, hours of operation, operator use restrictions, and/or additional operational parameters (e.g. altitude, speed, platform, heading, agility).  These rules 
As per claim 7, The computer-implemented method as claimed in claim 1, wherein a computer-aided spatial model of the building is generated from a non-computer-aided model of the building and is provided. (Miller paragraph 0004 discloses, “When the interior of a building is being built out, it is extremely useful to refer to Building Information Modeling (BIM) data.  This data defines the internal building structure in three dimensions”)
As per claim 8, A device for checking a route in a building for a mobile technical system, comprising: 
an input module for reading in a computer-aided spatial model of the building, (Rodriguez paragraph 0250 discloses, “Architecture 100 may include consuming systems 110 (e.g., Alive remote 112, ground station 114, drone 116, and/or back end systems 118).  Consuming systems 110 may provide the end-user functionality for robot control discussed above.  These elements may communicate bidirectionally with the Alive system via network connections.  For example, the Alive system may include one or more APIs 120 (e.g., sensory API for fetching sensory data from a given drone 116 or fleet of drones 116, image/video API for receiving and/or recognizing image/video data, security API for authentications, and/or configuration API for drone 116 configuration).  These APIs 120 may facilitate the exchange of data between consuming systems 110 and Alive datastores 130, some examples of which are described above.”)
comprising building data, a route for the mobile technical system in the building and parameters of the mobile technical system, (Rodriguez paragraphs 0051 – 0065)

a checking module for checking for a predefined point of the route on the basis of the model of the building that the building data satisfy the boundary condition at the predefined point of the route, an output module for outputting the result of the check. (Rodriguez paragraph 0046)
As per claim 9, The device as claimed in claim 8, wherein the device is coupled to a management system of a building and/or to the mobile technical system. (Miller paragraph 0004 discloses, “When the interior of a building is being built out, it is extremely useful to refer to Building Information Modeling (BIM) data.  This data defines the internal building structure in three dimensions”)
As per claim 10, The device as claimed in claim 8, which is configured so as to carry out the steps of a computer-implemented method for checking a route in a building for a mobile technical system, 
wherein the computer-aided spatial model of the building, comprising building data, (Miller paragraph 0004 discloses, “The BIM data defines the building geometry, spatial relationships, and the quantities and properties of building components.”)
the route for the mobile technical system in the building and the parameters of the mobile technical system are read in, the boundary condition for the route is derived depending on the parameters, (Miller paragraph 0006 teaches, “Automating the layout process in a building interior construction site has reduced the time required for this task.  This has been accomplished by using a robotic total station device, positioned at a known location within the building.  The 
for the predefined point of the route on the basis of the model of the building the check is made to ascertain whether the building data satisfy the boundary condition at the predefined point of the route, and the result of the check is output. (Rodriguez paragraph 0263 discloses, “In 521, device may launch a guardian process.  In 522, device may perform a security check, as described in greater detail below.  In 523, device may determine whether or not it is secure based on the security check.  If not, in 524, an error may be generated and/or booting may be prevented.”)
As per claim 11, A management system of a building, wherein the management system comprises a device as claimed in claim 8. (Rodriguez paragraph 0247 discloses, “In some embodiments, the features described above may be provided by computers and/or processors executing computer program instructions.  A computer may be any programmable machine or machines capable of performing arithmetic and/or logical operations.  In some embodiments, computers may comprise processors, memories, data storage devices, and/or other commonly known or novel elements.  These elements may be connected physically or through network or wireless links.”)
As per claim 12, The management system of a building as claimed in claim 11, wherein the management system is coupled to at least one sensor and/or to the mobile technical system a communication connection and is configured so as to carry out the steps of a method for checking a route in a building for a mobile technical system, (Rodriguez paragraph 0070 discloses, “Sensory Process--responsible for receiving, processing, analyzing sensory data 
wherein the computer-aided spatial model of the building, comprising building data, the route for the mobile technical system in the building and the parameters of the mobile technical system are read in, (Rodriguez paragraphs 0051 – 0065) and (Miller paragraph 0006)
the boundary condition for the route is derived depending on the parameters, (Rodriguez paragraphs 0051 – 0065) and (Miller paragraph 0006)
for the predefined point of the route on the basis of the model of the building the check is made to ascertain whether the building data satisfy the boundary condition at the predefined point of the route, and the result of the check is output. (Rodriguez paragraph 0046)
As per claim 13, A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method which is loadable directly into a programmable computer, comprising program code parts suitable for carrying out steps of a method as claimed in claim 1. (Rodriguez paragraph 0247 discloses, “In some embodiments, the features described above may be provided by computers and/or processors executing computer program instructions.  A computer may be any programmable machine or machines capable of performing arithmetic and/or logical operations.  In some embodiments, computers may comprise processors, memories, data storage devices, and/or other commonly known or novel elements.  These elements may be connected physically or through network or wireless links.”)
As per claim 14, A computer-readable data carrier on which the computer program product as claimed in claim 13 is stored. (Rodriguez paragraph 0247 discloses, “Computers may also comprise software which may direct the operations of the aforementioned elements.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661